Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to communication filed 7/9/2021.
This action is made Non--Final.

	Claims 1-6, 8-21 are pending in the case. Claims 1, 17, and 20 are independent claims. Claims 1, 17 and 20 have been amended. 

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 17 and 20 have been considered but are moot. Applicant is directed to the new grounds of rejection necessitated by the claim amendments wherein the Examiner articulates how Mabotuwana in view of Soble and newly added reference Rossman teaches every feature of the claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Mabotuwana (USPUB 20160012319 A1) in view of Soble (USPUB 20090187407 A1) and further in view of Rossman (USPUB 20090287487 A1).

Claim 1:
Mabotuwana teaches A system for generating electronic reports for medical images (Abstract), the system comprising: an electronic processor (0003) configured to access a plurality of prior reports associated with a user (0002: “retrieving a current study including at least one image to be analyzed, extracting current context information from the current study…matching the current context information with prior context information from prior studies to return a set of relevant prior studies”), automatically generate a mapping using machine learning based on the plurality of prior reports, the mapping associating language included in the plurality of prior reports with at least one section of a report (0002, 0032: “storing the current context information in a database and matching the current context information with prior context information from prior studies to return a set of relevant prior studies…”when a prior macro is reused, the processor…may automatically populate relevant fields…of the finding in the current study based on the prior finding”), store the mapping to a memory (0002 and 0017: storing the current context information in a database and matching the current context information with prior context information from prior studies to return a set of relevant prior .
Mabotuwana, by itself, does not seem to completely teach receive input from the user for an electronic report associated with a medical image, wherein the input is a dictated report finding, tokenize the input by parsing the input into a plurality of tokens; access the mapping from the memory, automatically determine a section in the electronic report to be associated with the input without receiving a selection of the section from the user based on the mapping by determining if the tokenized input satisfies a matching condition associated with the mapping, and automatically insert text into the section in the electronic report based on the input.
The Examiner maintains that these features were previously well-known as taught by Soble and Rossman.
Soble teaches tokenize the input by parsing the input into a plurality of tokens (0064 and 120: “the…system…then parses the input word sequence…matching the macro uses a heuristic algorithm. The heuristic algorithm uses natural language processing…matching the macro may be based on a word, words, or statement itself…heuristic matching may adapt to user terminology preferences by analyzing historical patterns in the terminology that a user, or plurality of users, has spoken to invoke various macros”). 
Mabotuwana and Soble are analogous art because they are from the same problem-solving area, preparing medical reports.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mabotuwana and Soble before him or her, to combine the teachings of Mabotuwana and Soble. The rationale for doing so would have been to obtain the benefit of preparing accurate reports reflective of a user request.


Mabotuwana in view of Soble does not seem to completely teach receive input from the user for an electronic report associated with a medical image, wherein the input is a dictated report finding; access the mapping from the memory, automatically determine a section in the electronic report to be associated with the input without receiving a selection of the section from the user based on the mapping by determining if the tokenized input satisfies a matching condition associated with the mapping, and automatically insert text into the section in the electronic report based on the input.

The Examiner maintains that these features were previously well-known as taught by Rossman.
Rossman teaches receive input from the user for an electronic report associated with a medical image, wherein the input is a dictated report finding (0028: “the user interface component…is adapted to receive voice data related to a medical image from the user”); access the mapping from the memory, automatically determine a section in the electronic report to be associated with the input without receiving a selection of the section from the user based on the mapping by determining if the tokenized input satisfies a matching condition associated with the mapping (0033-34: “the visual indicator is provided as a list of questions for a user to answer during dictation…the visual indicator contains a hierarchy of elements…may indicate sections and corresponding subsections to be addressed in a report…the user interface component…is adapted to update the visual indicator based on the received output transcription data…the output transcription data may be compared to the elements of the template cue to determine if the required and/or desired sections have been included in the dictation and…the visual indicator may be updated to reflect this…the radiologist may speak some , and automatically insert text into the section in the electronic report based on the input (0016: “create and complete report by providing a dynamically updated visual indicator identifying sections of the report that require information to be entered”; 0073: “updating the visual indicator may include filling in content into “blanks” that have been completed based on the transcription data”).

Mabotuwana and Rossman are analogous art because they are from the same problem-solving area, preparing medical reports.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mabotuwana and Rossman before him or her, to combine the teachings of Mabotuwana and Rossman. The rationale for doing so would have been to obtain the benefit of quickly preparing accurate reports reflective of a user request.
Therefore, it would have been obvious to combine Mabotuwana and Rossman to obtain the invention as specified in the instant claim(s).


Claim 2:
Mabotuwana teaches every element of claim 1.
Mabotuwana discusses prior related studies being opened wherein they may be previous medical images for the same patient, or just related medical images having similarities to the current report being generated (0023-26). Though Mabotuwana does not explicitly disclose the plurality of prior reports associated with the user includes at least one prior report generated by the user, it would have been obvious for the prior related studies discussed by Mabotuwana to be generated by the same user generating the current report, or other users generating related reports having similarities to the current report being generated.

Claim 3:
Mabotuwana discusses prior related studies being opened wherein they may be previous medical images for the same patient, or just related medical images having similarities to the current report being generated (0023-26). Though Mabotuwana does not explicitly disclose the plurality of prior reports associated with the user includes at least one prior report generated by a second user, it would have been obvious for the prior related studies discussed by Mabotuwana to be generated by the same user generating the current report, or other users generating related reports having similarities to the current report being generated.

Claim 4:
Mabotuwana teaches access the plurality of prior reports based on a manual selection of the plurality of prior reports received from the user (0028-32).

Claim 5:
Mabotuwana teaches access the mapping from the memory by applying a selection rule (Fig 8, 0018, 0026 and 0028-32).

Claim 6:
the selection rule specifies at least one selected from a group consisting of a role of the user, a type of the electronic report, and a type of the medical image (Fig 8, 0018, 0026 and 0028-32).

Claim 8:
Mabotuwana teaches automatically insert the text into the section in the electronic report based on the input by inserting at least one term included in the mapping into the section (0032).

Claim 9:
Mabotuwana teaches automatically insert the text into the section in the electronic report based on the input by inserting the input into the section (0033).
Claim 10:
Mabotuwana teaches receive feedback associated with the text inserted into the section in the electronic report; and automatically update the mapping based on the feedback (0017-18).

Claim 11:
Mabotuwana teaches before inserting the text into the section of the electronic report, automatically generate and display a window, the window including the text to be inserted into the section of the electronic report (Fig 4 and 0025-27), an identifier of the section of the electronic report (Figs 4, 5 and 0025-27), and a selection mechanism for validating the text to be inserted into the section of the electronic report (Figs 4-6, 0025-27 and 0032), and wherein the electronic processor is configured to automatically insert the text into the section in the electronic report based on the input in response to selection of the selection mechanism (0032).19 Attorney Docket No. SVL820170002US01 (026436-9130) 


Mabotuwana teaches the window is displayed within the medical image (Figs 6, 7 and 0026: the window with report information is presented as hovering adjacent to the image however, it would have been an obvious variation for the hovering display of the window to be presented within the image. The rationale would have been conserve space on the screen).

Claim 13:
Mabotuwana teaches the window includes a second selection mechanism for rejecting the text to be inserted into the section of the electronic report (0026: a user can utilize filters in the UI to modify the prior studies shown in the summary view).

Claim 14:
Mabotuwana teaches the window includes an input mechanism for modifying the section of the electronic report (0026: “the user may…filter the prior studies shown in the summary view or indicate any desired changes to the current context via the user interface…the user may expand or narrow the current context…indicate a number of prior studies to display in the summary view…other filters may include…a type of lesion, which may include mass, symmetry and enhancement…the user may select an observation via a single mouse click to open the report corresponding to that particular study. Hovering the mouse over an observation may automatically show the corresponding key images for that study”).

Claim 15:
Mabotuwana teaches the mapping is associated with a plurality of users including the user (0018-19).

Mabotuwana teaches dynamically add the section of the electronic report based on the input (0032).

Claim 17:
Claim 17 essentially recites a method for completing the steps of claim 1, and is therefore rejected using the same rationale used in the rejection of claim 1.

Claim 18:
Mabotuwana teaches automatically generating and displaying the window within the medical image (Figs 6, 7 and 0026: the window with report information is presented as hovering adjacent to the image however, it would have been an obvious variation for the hovering display of the window to be presented within the image. The rationale would have been conserve space on the screen).

Claim 19:
Mabotuwana teaches receiving feedback through the window and automatically updating the mapping based on the feedback (0017-18).

Claim 20:
Mabotuwana teaches A non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions (Abstract and 0003), the set of functions comprising accessing a plurality of prior reports associated with a user (0002: “retrieving a current study including at least one image to be analyzed, extracting current context information from the current study…matching the current context information with prior context information from prior , automatically generating a plurality of mappings using machine learning based on the plurality of prior reports, each mapping of the plurality of mappings associating language included in the plurality of prior reports with at least one section of a report (0002, 0032: “storing the current context information in a database and matching the current context information with prior context information from prior studies to return a set of relevant prior studies…”when a prior macro is reused, the processor…may automatically populate relevant fields…of the finding in the current study based on the prior finding”), storing the plurality of mappings to a memory (0002 and 0017: storing the current context information in a database and matching the current context information with prior context information from prior studies to return a set of relevant prior studies…this context information is stored in a database…of the memory…which also stores finding…related information for current and or prior studies of the patient…”), prompting the user to validate the text (0025-27, 0032 and 0051: a user is presented with a list of macros and can utilize preferences to remove or modify the presentation) in response to validating the text, automatically inserting text into the section in the electronic report based on the input  (0025-27, 0032 and 0051: text is added to the current report from the prior report via the macros that a user determines to be relevant. Though Mabotuwana does not explicitly discuss the insertion of text being directly in response to validating the text, it is implied that upon a user’s determination of relevant macros from which to add text from prior reports, the text from prior reports is added), receiving feedback associated with the text; and automatically update the mapping based on the feedback (0017-18).

Mabotuwana, by itself, does not seem to completely teach receiving input from the user for an electronic report associated with a medical image, wherein the input is a dictated report finding, accessing the mapping from the memory, , and automatically insert text into the section in the electronic report based on the input in response to determining the input applies to two or more mappings of the plurality of mappings, wherein each mapping is associated with a different section of the electronic report, automatically selecting one mapping of the two or more mappings based on an insertion rule associated with the user and determining a section in the electronic report associated with the input based on the selected one mapping without receiving a prior selection of the section from the user.
The Examiner maintains that these features were previously well-known as taught by Soble and Rossman.
Soble teaches in response to determining the input applies to two or more mappings of the plurality of mappings, wherein each mapping is associated with a different section of the electronic report, automatically selecting one mapping of the two or more mappings based on an insertion rule associated with the user (0064, 0120, 0137-139: “the…system…then parses the input word sequence…matching the macro uses a heuristic algorithm. The heuristic algorithm uses natural language processing…matching the macro may be based on a word, words, or statement itself…heuristic matching may adapt to user terminology preferences by analyzing historical patterns in the terminology that a user, or plurality of users, has spoken to invoke various macros…the heuristic algorithm uses natural language processing, pattern matching, and medical coding to identify a plurality section names and aliases that statistically match the information input by the user…it is further contemplated that heuristic matching may adapt to user terminology that a user, or a plurality of users, has spoken to invoke various sections and by basing future matches, in part, on the resulting associations…if the resulting match is a single section and the statistical certainty of the match is above a statistical threshold for certainty…then the system performs a task…and the system…verbalizes an acknowledgement…examples of tasks specified by the user include: reading the section aloud, adding the spoken statement to the section, or replacing the contents of the section, such as narrative statements in the section, with the spoken statement…the 

Mabotuwana and Soble are analogous art because they are from the same problem-solving area, preparing medical reports.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mabotuwana and Soble before him or her, to combine the teachings of Mabotuwana and Soble. The rationale for doing so would have been to obtain the benefit of preparing accurate reports reflective of a user request.
Therefore, it would have been obvious to combine Mabotuwana and Soble to obtain the invention as specified in the instant claim(s).

Mabotuwana in view of Soble does not seem to completely teach receiving input from the user for an electronic report associated with a medical image, wherein the input is a dictated report finding; accessing the mapping from the memory, determining a section in the electronic report to be associated with the input without receiving prior selection of the section from the user; and automatically insert text into the section in the electronic report based on the input.

The Examiner maintains that these features were previously well-known as taught by Rossman.
Rossman teaches receiving input from the user for an electronic report associated with a medical image, wherein the input is a dictated report finding (0028: “the user interface component…is adapted to receive voice data related to a medical image from the user”); accessing the mapping from the memory, determining a section in the electronic report to be associated with the input without receiving a selection of the section from the user (0033-34: “the visual indicator is provided as a list of questions for a user to answer during dictation…the visual indicator contains a hierarchy of elements…may indicate sections and corresponding subsections to be addressed in a report…the user interface component…is adapted to update the visual indicator based on the received output transcription data…the output transcription data may be compared to the elements of the template cue to determine if the required and/or desired sections have been included in the dictation and…the visual indicator may be updated to reflect this…the radiologist may speak some words that the voice recognition component…recognizes as being a typical part of a “Findings” section…the radiologist does not have to speak a specific key phrase, such as “Begin Findings Section”; 0045: “the visual indicator…may include elements…such as report sections and/or specific results that are required and/or desired to be included in the report”), and automatically insert text into the section in the electronic report based on the input (0016: “create and complete report by providing a dynamically updated visual indicator identifying sections of the report that require information to be entered”; 0073: “updating the visual indicator may include filling in content into “blanks” that have been completed based on the transcription data”).

Mabotuwana and Rossman are analogous art because they are from the same problem-solving area, preparing medical reports.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mabotuwana and Rossman before him or her, to combine the teachings of Mabotuwana and Rossman. The rationale for doing so would have been to obtain the benefit of quickly preparing accurate reports reflective of a user request.
Therefore, it would have been obvious to combine Mabotuwana and Rossman to obtain the invention as specified in the instant claim(s).


Mabotuwana by itself does not seem to completely teach the matching condition is a matching condition selected from a group consisting of a highest number of matches, a highest percentage of matches, a number of words, an order of words, a presence of one or more key words, a meaning, and a concept.
The Examiner maintains that these features were previously known as taught by Soble.
Soble teaches the matching condition is a matching condition selected from a group consisting of a highest number of matches, a highest percentage of matches, a number of words, an order of words, a presence of one or more key words, a meaning, and a concept (0064 and 120: “the…system…then parses the input word sequence…matching the macro uses a heuristic algorithm. The heuristic algorithm uses natural language processing…matching the macro may be based on a word, words, or statement itself…heuristic matching may adapt to user terminology preferences by analyzing historical patterns in the terminology that a user, or plurality of users, has spoken to invoke various macros”).
Mabotuwana and Soble are analogous art because they are from the same problem-solving area, preparing medical reports.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Mabotuwana and Soble before him or her, to combine the teachings of Mabotuwana and Soble. The rationale for doing so would have been to obtain the benefit of preparing accurate reports reflective of a user request.
Therefore, it would have been obvious to combine Mabotuwana and Soble to obtain the invention as specified in the instant claim(s).

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/              Primary Examiner, Art Unit 2177